DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the discharge guide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuchart et al. (6810682) in view of Boarman (9528730).
Regarding claim 1, the Schuchart et al. reference discloses a refrigerator (2), comprising: a cabinet (5) including an outer case (i.e., outer surface), an inner case (8 and 9) having a storage space (i.e., space inside refrigerator) therein, and an insulation material (inherent) provided between the outer case and the inner case;
a door (16, 18) configured to open or close the storage space, the door being provided at a front of the cabinet;
a tank (116) provided inside the storage space and configured to store liquid;
a supply tube (85, 94, 104, 112) coupled to an external supply source and the tank to supply liquid from the external supply source to the tank;
a passage penetrating a rear wall of the cabinet and in which the supply tube is provided (see Fig. 2 where tube 85 enters rear of refrigerator), the rear wall being at a rear of the cabinet opposite to the front;
a dispenser (40) configured to dispense liquid, the dispenser being provided at the inner case to be accessible from the storage space when the door is opened (see dispenser 40 in Figure 1); and
a discharge tube (120) coupled to the dispenser and the tank to supply liquid from the tank to the dispenser; but doesn’t disclose an outer tube embedded in the insulation material, wherein the discharge tube is provided in the outer tube.  
	The Boarman reference disclose another refrigerator (10) and dispenser (24) having a discharge tube (44) within an outer tube (66) to insulate the discharge tube and protect it from freezing (see col. 7, lines 33-52; Figs. 11A-11B).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Schuchart et al. device to insulate the discharge tube (120) with an outer tube as, for example, taught by the Boarman reference in order to insulate the discharge tube and protect it from freezing.

Regarding claim 3, wherein: Schuchart et al. inner case has a first wall and a second wall (see Annotated Figure), the first and second walls extending between the rear and the front of the cabinet (5), the dispenser (40) is provided at the first wall; the tank (116) is provided adjacent to the first wall (see Figure 2); the outer tube includes a first end and a second end and extends between the first wall and the outer case (see tube 120 in Figure 2); the first end is configured to couple to the first wall at a position adjacent to the tank (116) and where the discharge tube penetrates the first wall to enter the outer tube; and the second end is configured to couple to the first wall at a position adjacent to the dispenser and where the discharge tube penetrates the first wall to enter the dispenser (this would be inherent to connect discharge tube from the tank 116 to the dispenser 40).

Regarding claim 4, wherein: the Schuchart et al. first and second walls each include an inner surface facing the storage space and an outer surface facing the outer case (see Annotated Figure); the dispenser (40) includes a dispenser case (65) provided at the outer surface of the first wall; a dispenser opening is formed through the first wall at a position adjacent to the dispenser case to allow passage of the discharge tube; and the second end of the outer tube is inserted into the dispenser case (this would be inherent to connect discharge tube from the tank 116 to the dispenser 40).

    PNG
    media_image1.png
    700
    613
    media_image1.png
    Greyscale

Regarding claim 6, first and second supports to secure the outer tube would be inherent during construction of the dispensing system within the refrigerator.

Regarding claim 13, the Schuchart et al. reference doesn’t explicitly show the dispenser (40) being provide at the inclined wall of a side of the inner case.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the Schuchart et al. dispenser in the defined location, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Further, it would have been an obvious matter of design choice to position the Schuchart et al. dispenser (40) as defined, since applicant has not disclosed that positioning the dispenser as defined solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well as it is positioned or in the position defined.


Claim(s) 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuchart et al. (6810682), as applied to claim 1, and further in view of Koo (2011/0283734).
Regarding claim 2, the Schuchart et al. reference discloses the invention as claimed (discussed supra), including a first wall and a second wall (i.e., left and right walls of refrigerator 2), the first and second walls extending between the rear and the front of the cabinet (5), and the dispenser (40) is provided at the first wall.  The Schuchart et al. reference doesn’t disclose a tank cover configured to cover the tank (116) and the tank cover contacts the first wall.  The Koo reference discloses another refrigerator (600) and dispenser (670) having a water tank (682) and tank cover (680) to cover a plurality of components (para. [0116]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Schuchart et al. device to have a tank cover as, for example, taught by the Koo reference in order to cover the tank and other components for aesthetic and protection purposes.
	As to the location of the tank cover contacting the first wall, the Schuchart et al. discloses that the tank (116) can be located in different areas of the storage space (see col. 3, lines 15-21), which would make it capable of being located along and contacting the first wall as a mere design choice.
Regarding claim 7, Schuchart et al. further disclose a dispenser valve (108) connected to the tank (116) to control a supply of liquid from the tank to the dispenser (40); and a tank cover configured to cover the tank and the dispenser valve.

Regarding claims 8 and 9, the defined structure (i.e., cavity, rear opening, upper and lower protrusions) of the tank cover would be an obvious matter of design choice depending on the design of the water tank, since applicant has not disclosed that the defined structure solves any stated problem and it appears that the invention would perform equally with or without a tank cover, yield predictable results and provide no patentable significance unless a new and unexpected result is produced. (See also In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).

Regarding claim 10, the Schuchart et al. reference discloses a rear opening formed in a rear wall (see where tube 85 enters the rear wall in Figure 2) and a side opening formed in a side wall of the inner case would be inherent since the discharge tube connects to the dispenser (40), which is clearly mounted on the side wall.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuchart et al. (6810682), as applied to claim 1, and further in view of Fahnle et al. (WO 2014/177358).
Regarding claim 5, modified Schuchart et al. discloses the invention as claimed (discussed supra), but doesn’t disclose the outer tube including a plurality of protrusions that protrude along an outer surface of the outer tube.  The Fahnle et al. reference discloses another refrigerator and dispenser having inner and outer tubes with the outer tube having a plurality of protrusions to add rigidity to the outer tube (see Fig. 3 at 127).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Boarman outer tube (66) to have protrusions as, for example, taught by the Fahnle et al. reference in order to add rigidity to the outer tube.

 Claim(s) 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuchart et al. (6810682), as applied to claim 1, and further in view of Lim et al. (8646288).
	Regarding claim 12, the Schuchart et al. dispenser (40) is positioned behind the door as defined (See Figures 1 and 2), but it is not explicitly shown as to the exact positioning of the dispenser.  The Lim et al. reference discloses another refrigerator (10) and dispenser (30) similar to Applicant’s (see Figure 1) and further discloses the dispenser being behind the door shelving and dike (see Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to place the Schuchart et al. dispenser (40) behind the door shelving and dike (if not already) as, for example, taught by the Lim et al. reference in order to place the dispenser so as the shelving doesn’t interfere with the dispenser.

Regarding claim 14, wherein Schuchart et al. further disclose the inner case including an inner surface defining the storage space, an outer surface facing the outer case, and a dispenser opening through which the discharge tube passes (inherent), and the dispenser includes: a dispenser case (65) provided at the outer surface of the inner case at a position that covers the dispenser opening; but doesn’t disclose a manipulation frame hinged to the dispenser case and configured to pivot upon being pressed or pushed; and a dispenser cover provided at the inner surface of the inner case at a position aligning with the dispenser opening, the dispenser cover having a cover opening through which the manipulation frame is partially exposed or partially inserted.  The Lim et al. reference further discloses the above defined dispenser (30; see Figs. 3 and 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lim et al. dispenser for the Schuchart et al. dispenser, since it would amount to mere substitution of one functional equivalent dispenser for another within the same art and the selection of any of these dispensers would work equally well in the Schuchart et al. device.

Regarding claim 15, wherein the Lim et al. dispenser cover (32) comprises an upper section (32a) protruding inward toward the storage space, the upper section protruding farther inward than a front surface of the manipulation frame, and the discharge tube (37) passes through a rear and a bottom of the upper section (see Fig. 3 of Lim et al.).

Regarding claim 16, wherein Lim et al. further discloses a protruding distance of the upper section (32a) increases in a direction toward a center, and an end of the discharge tube (37) is provided below the center and exposed through the cover opening.

Regarding claim 17, wherein the Lim et al. reference further discloses the dispenser cover (30) includes a guide tube (see annotated Figure below) in which the discharge tube (37) passes, the guide tube being inclined inward toward the storage space in a downward direction.

    PNG
    media_image2.png
    699
    718
    media_image2.png
    Greyscale


Regarding claim 18, the Lim et al. reference doesn’t disclose the guide sleeve being made of a metal material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the Lim et al. sleeve of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416
Further, the discharge tube of Lim et al. looks to extend beyond the end of the guide sleeve (see Annotated Figure below) and, if not, would be an obvious matter of design choice.  Applicant has not disclosed that extending the discharge tube beyond the sleeve solves any stated problem or is for any particular purpose and it appears that the invention would perform equally with or without extending the discharge tube beyond the sleeve.

Regarding claim 19, wherein Lim et al. further disclose a lower end (32) of the manipulation frame (34) protrudes outward toward the outer case, and the lower end (32) of the manipulation frame is hinged to a lower end of the dispenser case (31).

Regarding claim 20, Lim et al. further disclose a switch (36; Fig. 4) provided in the dispenser case (31), the switch including a switch elastic member, wherein, when the switch elastic member (33) is compressed, the switch is configured to send a signal to the dispenser valve to dispense liquid;
a rotation lever (35) having a first arm and a second arm (see Annotated Figure above and below); and
a manipulation protrusion (33a) extending from a rear of the manipulation frame toward the dispenser case (31), wherein, when the manipulation frame is pushed in a direction toward the dispenser case, the manipulation protrusion is inserted into the dispenser case to push down on the first arm, the rotation lever (35) rotates, and the second arm compresses the switch elastic member to send the signal.

    PNG
    media_image3.png
    599
    576
    media_image3.png
    Greyscale





Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various refrigerators with dispensers similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753